*154OPINION.
BOND, J.
(After stating the facts as above). — It is insisted by respondent that the abstract in this case presents nothing to review except the record proper. An examination of the abstract filed shows that it contains recitals belonging to the record proper, and others relating to the bill of exceptions under that title; that in the first portion it sets out the filing of a motion for a new trial, and that it was overruled and due exception taken by appellant. But under the head -of Bill of Exceptions the abstract does not set out the motion for new trial nor that it was overruled, nor that any ■exception was taken to such order — in fact, makes no allusion whatever to a motion for a new trial This condition of the record necessarily restricts our review to the record proper.
It has been often decided by this court that abstracts should distinguish between parts which relate to the record proper and the bill of exceptions. [Gilchrist v. Bryant, 213 Mo. l. c. 431.] This was properly done in the present case. But the bill of exceptions is the proper repository of the motion for new trial, and is the place where an exception to the ruling of the court on that motion must be preserved. The bill of exceptions in this case wholly fails to contain the motion for new trial or any ruling thereon or any exception relating thereto by appellant. Under the repeated decisions of this court, this excludes from the view of the appellate court anything but the record proper. [Kolokas v. Railroad, 223 Mo. l. c. 462; Harding v. Bedoll, 202 Mo. l. c. 629.] The record proper in this case shows a joinder of issues which would sustain a verdict for the defendant. Having no power to look to any other matter, we must conclude that the verdict was correctly rendered. It is therefore affirmed.
Woodson, P. J., and Lamm and Graves, JJ., concur.